Citation Nr: 0208804	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for myoclonic jerks, 
claimed as Tourette's syndrome.  

2.  Evaluation of post-traumatic stress disorder, currently 
rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran does not have myoclonic jerks or Tourette's 
syndrome as the result of disease or injury in service.  

3.  An organic disease of the nervous system, including 
myoclonic jerks and Tourette's syndrome, was not manifested 
during the first post service year.  

4.  Neither myoclonic jerks nor Tourette's syndrome is the 
result of exposure to Agent Orange or other herbicides in 
service.  

5.  Post-traumatic stress disorder (PTSD) is manifested by an 
erratic mood and mildly restricted affect, as well as 
complaints of flashbacks, social withdrawal and isolation, 
arousal, irritability, night sweats, a sense of impending 
doom and anxiety.  

6.  The service-connected PTSD does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short-term and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Neither myoclonic jerks nor Tourette's syndrome was 
incurred in or aggravated by active military service and 
neither of them may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


2.  The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  See Supplemental Statement of the Case (SSOC) 
dated in February 2002.  The RO provided the veteran with the 
pertinent evidentiary development which was codified by VCAA 
and implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for service 
connection for myoclonic jerks, claimed as Tourette's 
syndrome, and a higher evaluation for PTSD is complete.  
38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  A letter sent in October 1999, the rating 
decision, statement of the case, and supplemental statements 
of the case notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  VA has made reasonable 
efforts to obtain relevant records (including private 
records) which the veteran adequately identified and 
authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §3.159(c)).  All relevant 
Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The available service medical records are in 
the claims folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 
2001).  The veteran reports that other service medical 
records were lost in Vietnam.  VA records have been obtained.  
38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection for myoclonic jerks, claimed as Tourette's 
syndrome  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service; and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)).  

In this case, there is a current diagnosis of myoclonic jerks 
on the January 1998 VA outpatient clinic notes and the report 
of the May 1998 VA neurologic examination.  The diagnosis of 
Tourette's syndrome is doubtful.  When the veteran was seen 
at the VA Neurologic clinic, as an outpatient in January 
1998, it was thought that the myoclonic jerks most likely 
represented Tourette's syndrome.  However, on the May 1998 VA 
neurologic examination, it was noted that the myoclonic jerks 
might be called Tourette's syndrome, but lacked typical 
childhood onset as well as course words.  

As to the need to demonstrate disease or injury in service, 
there is no evidence of disease or injury in service.  The 
veteran has not identified any pertinent disease or injury 
and the service medical records do not document any pertinent 
disease or injury.  

The veteran has asserted that the disorder may be due to 
exposure to Agent Orange while serving in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116 (West 1991) and 38 C.F.R. § 3.307(a)(6)(iii) 
(2001).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2001).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science, has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  That 
means that it has been determined, based on scientific 
evidence, that neurologic disorders which are not listed in 
the regulation, such as the disabilities claimed here, are 
not due to exposure to Agent Orange.

Turning to the third element, the Board finds no evidence of 
a connection between the current disability and disease or 
injury in service.  See 38 C.F.R. § 3.303.  On a November 
1997 VA Agent Orange Database Examination, the veteran 
reported that for the past 5 years, he had had twitches, 
especially at night.  Five years would put the onset in 1992, 
many years after he completed his active service in 1969.  On 
evaluation at the VA neurologic clinic, in January 1998, the 
veteran gave a history of having twitches for 10 years, which 
would put the onset in 1987 or 1988, still many years after 
he completed his active service in 1969.  On the VA 
neurologic examination of May 1998, he reported an onset in 
1980, which is still more than 10 years after service.  There 
is just no evidence from the veteran, other lay witnesses, or 
medical witnesses, which would connect the current disorder 
to service.  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In this case, there is no 
competent evidence of the claimed neurologic disorder during 
the first post service year.  

The Board notes the veteran's Vietnam combat service and has 
considered the provisions of 38 U.S.C.A. § 1154(b).  In the 
case of any veteran who engaged in combat with the enemy in 
service, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).  

The implementing regulation provides the following:  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2001).

A combat veteran who has successfully established the in-
service occurrence or aggravation of an injury pursuant to 
38 U.S.C.A. § 1154(b) must still submit evidence of a current 
disability and evidence of a causal nexus between that in-
service event and his or her current disability.  Only the 
service incurrence requirement is relaxed under section 
1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  In this case, there is no evidence of service 
incurrence or aggravation of an injury or disease, which 
would be pertinent to the veteran's neurologic disorder, that 
is consistent with the circumstances, conditions, or 
hardships of his combat service.  Thus, the analysis for 
combat injuries does not aid the veteran.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  However, 
service connection can not be established on this basis 
because there is no evidence which connects the myoclonic 
jerks or Tourette's syndrome to the service-connected PTSD or 
any other service-connected disability.

As there is no evidence of pertinent disease or injury during 
service and there is no evidence which connects the current 
disability to any incident of his military service, the legal 
requirements for service connection are not met and the claim 
must be denied.

PTSD  has been rated as 30 percent disabling effective the 
date of receipt of the veteran's claim, in February 1998.  
38 U.S.C.A. § 5110(a) (West 1991).  Service-connected 
disabilities are rated in accordance with a schedule of 
ratings which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of disease and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (2001).  

The veteran is currently rated as 30 percent disabled by his 
service-connected PTSD.  The medical records made by medical 
personnel with the training and experience to evaluate PTSD 
provide the most probative evidence as to whether the 
disability approximates the criteria for a higher rating.  In 
this case, the findings do not approximate the criteria for a 
higher rating.  38 C.F.R. § 4.7 (2001).  

The record contains VA clinical records for 1997 and 1998.  
These do not contain evidence of manifestations which would 
warrant a higher evaluation.  The veteran has not asserted 
that there are any additional outpatient or other clinical 
records which would contain evidence of the requirements for 
a higher rating. 

The May 1998 VA examination provides evidence that the 
disability does not approximate the criteria for a higher 
rating.  On mental status examination, the veteran was 
dressed appropriately.  His speech was fluent and logically 
constructed.  His mood was generally cooperative, although he 
became more reflective and a bit anxious when talking about 
Vietnam.  There was no psychotic thinking, suicidal or 
homicidal ideation, panic, phobias or obsessive thinking.  He 
was alert and oriented in all spheres.  Mental arithmetic, 
proverb abstraction and judgment testing were all done well.  
Recall was 3/4 items spontaneously recalled and 4/4 with a 
clue.  Insight was good.  The Global Assessment of 
Functioning (GAF) was 60.  

A GAF (Global Assessment of Functioning) reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A 60 rating 
indicates moderate difficulty in social, occupational or 
school functioning. See Carpenter v. Brown, 8 Vet. App. 240, 
243, 244 (1995).  

On the October 2000 VA PTSD examination, the veteran was 
neatly and appropriately dressed.  Speech was fluent.  
Thinking was logical.  Mood was erratic.  Affect was mildly 
restricted.  There was no psychotic thinking or suicidal or 
homicidal ideation.  Insight and judgment were preserved.  
Memory was unimpaired.  The GAF was 60.  

The report of a January 2001 VA social survey shows that the 
veteran was adequately groomed.  He was alert and oriented.  
Attention was good and speech was fluid.  Thought processes 
were linear and logical.  He denied suicidal or homicidal 
ideation.  He admitted that he did have to exert control over 
his irritation and anger.  There was no evidence of psychotic 
symptoms.  He was pleasant and cooperative.  He reported that 
he was an iron worker and had periods of unemployment but was 
generally able to find work when he wanted to.  He reported 
that he felt compelled to withdraw from social contact during 
a 3 to 5 month period beginning in September or October of 
each year.  He described poor sleep, depressed mood, 
anhedonia, unintentional weight loss, and social isolation.  
He reportedly withdrew from his wife and on the job.  He 
veteran also described PTSD symptoms including flashbacks, 
social withdrawal and isolation, arousal, irritability, night 
sweats, sense of impending doom and anxiety.  It was the 
assessment that the veteran's vocational productivity and 
independence continued to be compromised due to his struggle 
to cope with combat trauma.  He also had employment obstacles 
due to his myoclonic jerks and tics.  

The evidence establishes that the veteran does not have a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  The disturbances of motivation and mood are within 
those contemplated by the current 30 percent evaluation and 
do not reflect the difficulty in establishing and maintaining 
effective work and social relationships required for the 50 
percent or higher ratings.  The recent VA examinations and 
social survey were done by trained professionals and provide 
the most probative evidence as to the extent of the service-
connected PTSD.  They provide a preponderance of evidence 
which establishes that the disability does not approximate 
any applicable criteria for a higher rating.  38 C.F.R. § 4.7 
(2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see statement of the case dated in 
November 1998), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for myoclonic jerks, claimed as Tourette's 
syndrome, is denied.  

An evaluation in excess of 30 percent for PTSD is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.




 


